 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) made as of this 7th day
of March, 2012, by and among Synthetic Biologics, Inc., a Nevada corporation
(the “Seller”), Hartlab LLC, an Illinois limited liability company (the
“Buyer”), and Adeona Clinical Laboratory, LLC, an Illinois limited liability
company (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Seller owns one hundred percent (100%) of the outstanding
membership interests of the Company (the “Membership Interests”), and the Buyer
desires to purchase from the Seller the Membership Interests for a purchase
price of Seven Hundred Thousand Dollars ($700,000), upon the terms and
conditions hereinafter set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

 

1.          PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS.

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller all of the Membership Interests and all
rights of the Seller in and to the Membership Interests, as of the date of the
Closing, free and clear of all liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description.

 

2.          CONSIDERATION.

 

The purchase price of the Membership Interests (the “Purchase Price”) shall be
Seven Hundred Thousand Dollars ($700,000), payable pursuant to the terms of a
non-recourse two (2) year promissory note, attached hereto as Exhibit A, to be
issued by the Buyer (the “Note”).

 

3.          CLOSING.

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the payment of the Purchase Price as
provided above.

 

4.          CONDITIONS TO CLOSING.

 

4.1        Assignment of Receivables. On the date immediately preceding the
Closing, the Company shall have assigned all of its accounts receivables to the
Seller as of the Closing (the “Closing Accounts Receivables”) in accordance with
the Assignment Agreement attached hereto as Exhibit B. Any payment made to the
Company or Buyer with respect to a Closing Accounts Receivable shall be paid to
the Seller within seven (7) calendar days of receipt.

 

4.2        Cancellation of Intercompany Debt. On the date immediately preceding
the Closing, the guarantees by Seller of obligations of the Company shall be
extinguished. The Buyer hereby indemnifies the Seller and its officers and
directors and affiliates for any and all claims, demands, losses, expenses and
liabilities incurred by the Seller from and after the Closing with respect to or
arising out of any obligations of Company or guarantees by Seller of any
obligations of the Company.

 

 

 

 

4.3        Assumption of Trade Payables. The Seller shall assume no liabilities
of Company, with the exception of the trade payables incurred by the Company
prior to the March 7, 2012 listed on Schedule 4.3.

 

5.          CONSENT OF THE COMPANY.

 

The Company, as evidenced by its signature to this Agreement, hereby represents
and warrants that upon the Closing the Company shall promptly cause the transfer
of the Membership Interests to the Buyer to be reflected on its books and
records.

 

6.          COVENANTS OF THE BUYER.

 

6.1        Within 90 days following the Closing, the Buyer shall cause the name
of the Company to be changed to a name that does not have the words “Synthetic
Biologics” or “Adeona” or any derivative thereof.

 

6.2        The Buyer covenants to use its best effort to continue the operations
of the Company at least to the same degree as its current operations until such
time as the Note is paid in full.

 

7.          RECONCILIATION.

 

Until such time as all Closing Accounts Receivables have been paid to the
Seller, the Seller shall have the right to inspect the books and records of the
Company during regular business hours, including but not limited to all bank
accounts, electronic laboratory billing and collection system (including remote
Labdaq and Daqbilling software access), data, records and laboratory
documentation and shall be provided unlimited access to the laboratory record
keeping system for the Company’s accounts receivables as well as the collections
agency retained by the Company to collect its accounts receivables. The Buyer
shall provide the Seller with a reconciliation of accounts receivables on a
weekly basis. In the event of a dispute between the Buyer and the Seller in
connection with a reconciliation, which dispute is not resolved by the parties
within ten (10) days of receipt by the Seller of such reconciliation, the
parties shall submit such dispute to a third party accountant selected by the
parties who will make a final determination. The Buyer hereby acknowledges that
the Seller may choose to use a collection agency to collect the Closing Accounts
Receivables that may not be the same as the agency used by the Buyer or the
Company to collect accounts receivables and the Buyer agrees to provide all
assistance necessary to enable the agency selected by Seller to perform its
collection services.

 

8.          LIMITATION OF LIABILITY; RELEASE.

 

8.1        In no event shall the Seller’s liability for acts, or a failure to
act, under this Agreement or in connection with the Company exceed in the
aggregate the principal amount of the Note.

 

8.2        Buyer and Narayan Torke hereby irrevocably release and discharge the
Seller and its respective shareholders, members, subsidiaries, directors,
managers, officers, employees and agents, their respective successors and
assigns, from any and all actions, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, damages, judgments, extents, executions, claims
and demands whatsoever, in law or in equity, which against any or all of the
foregoing, Buyer and/or Narayan Torke and their respective shareholders,
members, subsidiaries, directors, managers, officers, employees, agents or
heirs, and their respective successors and assigns, ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world through and including the
date hereof, excluding any obligations arising under this Agreement.

 



 

 

  

9.          REPRESENTATION AND WARRANTIES.

 

9.1        The Buyer acknowledges and agrees that it is purchasing the
Membership Interests “as is”, and that the Seller has made no representations or
warranties as to the Membership Interests, except as specifically set forth in
this Agreement.

 

9.2        The Buyer has full authority or capacity to execute and to perform
this Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not result in a breach, violation or default or give rise to an event
which, with the giving of notice or after the passage of time, or both, would
result in a breach, violation or default of any of the terms or provisions or of
any indenture, agreement, judgment, decree or other instrument or restriction to
which the Buyer is a party or by which the Buyer may be bound or affected; and
no further authorization or approval, whether of governmental bodies or
otherwise, is necessary in order to enable the Buyer to enter into and perform
the same; and this Agreement constitutes a valid and binding obligation
enforceable against the Buyer in accordance with its terms.

 

9.3        The Buyer acknowledges that due to the position of its principal
shareholder as the Laboratory Director of the Company it has full access to all
pertinent data and information regarding the Company and, as such, has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Membership Interests. The Buyer further represents that it is an
“accredited investor” within the meaning of Securities and Exchange Commission
(“SEC”) Rule 501 of Regulation D, as presently in effect and has had an
opportunity to ask questions and receive answers from the Seller regarding the
terms and conditions of the sale of the Membership Interests and the business,
properties, prospects and financial condition of the Company.

 

9.4        The Buyer acknowledges that it can bear the economic risk of its
investment, has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the purchase of the
Membership Interests.

 

10.        MISCELLANEOUS.

 

10.1      Binding Effect, Benefits. This Agreement shall insure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the Company and of the other parties hereto. Except as otherwise set
forth herein, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

10.2     Notices. All notices, requests, demands and other communications which
are required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereinafter):

 

(10)      If to the Seller, to:

 

  Synthetic Biologics, Inc.   3985 Research Park Drive, Suite 200   Ann Arbor,
MI 48108   Attention: Jeffery L. Riley   Facsimile: (734) 332-7878

 



 

 



 

  With a copy to:       Leslie Marlow   Gracin & Marlow, LLP   405 Lexington
Avenue, 26th Floor   New York, New York  10174   Facsimile; (212) 208-4657

 

(b)       If to the Buyer, to:

 

  Hart Labs, LLC   391 Quadrangle Drive   Suite N9   Bolingbrook, IL 60440

 

10.3    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

10.4    Further Assurances. After the Closing, at the request of either party,
the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by the
Agreement.

 

10.5    Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

10.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

 

10.7    Government Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of Illinois, without giving effect to the conflicts of law principles
thereof and the parties consent to DuPage County, Illinois as having exclusive
jurisdiction over any disputes arising under this Agreement.

 

10.8    Severability. If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

 

 

 

10.9    Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



  SELLER:       SYNTHETIC BIOLOGICS, INC.       By: /s/ Jeffrey Riley      
Name: Jeffrey Riley       Title: President and CEO           BUYER:          
HARTLAB LLC           By: /s/ Narayan Torke       Name: Narayan Torke      
Title: Managing Member  



  

ACCEPTED AND AGREED:

 

ADEONA CLINICAL LABORATORY, LLC

 

By: /s/ Narayan Torke     Name: Narayan Torke     Title: Managing Member  

 

ACCEPTED AND AGREED:

As to Section 8.2 above:

 

/s/ Narayan Torke   NARAYAN TORKE  

 

 

 

 

Exhibit A

 

NON-RECOURSE PROMISSORY NOTE

 

$700,000.00 March 7, 2012  

 

FOR VALUE RECEIVED, the undersigned, Hartlab LLC, with its principal place of
business at 391 Quadrangle Drive Suite N-9, Bolingbrook, IL 60440, its
successors and assigns (the “Maker”), hereby unconditionally promises to pay to
the order of Synthetic Biologics, Inc., with an address at 3985 Research Park
Drive, Suite 200, Ann Arbor, MI 48108 (“Payee”), in lawful money of the United
States of America and in immediately available funds, the principal sum of Seven
Hundred Thousand Dollars ($700,000.00) (“Principal”) on March 1, 2014 (the
“Maturity Date”), together with annual interest thereon from the date hereof on
the unpaid Principal at an annual rate of Five and 7/10ths percent (5.7%),
payable on the Maturity Date. Interest shall be computed on the basis of a year
of 365 days and the actual number of days elapsed. Interest not paid when due
shall earn interest at the rate specified above.

 

1.          If: (a) the Maker fails to make any payment of Principal or interest
on this Promissory Note when due (provided the Maker is provided with notice of
any such failure and provided with ten (10) days to cure same); (b) a court of
competent jurisdiction enters a judgment, decree or order for relief in respect
of the Maker in an involuntary case or proceeding under any federal or state
bankruptcy law, which shall (i) approve as properly filed a petition seeking
reorganization, arrangement, adjustment or composition in respect of the Maker,
(ii) appoint a custodian, receiver, trustee, liquidator or similar official for
the Maker or for substantially all of its property or assets, or (iii) order the
winding-up or liquidation of its affairs, and such judgment, decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
(c) the Maker attempts to sell, transfer, assign or encumber the Secured Assets
(as hereafter defined) or undergoes a Change of Control (“as hereinafter
defined”); (d) the Maker files a voluntary petition seeking relief under any
federal or state bankruptcy law; (e) the Maker breaches any provision of the
Pledge and Security Agreement (as hereafter defined); (f) Adeona Clinical
Laboratory, LLC, an Illinois limited liability company (“ACL”) shall discontinue
providing CLIA regulated high complexity testing services for a period of more
than sixty (60) days; (g) the Maker or any of its affiliates shall have
instituted or threaten to institute any legal action against Payee or any of
it’s affiliates under this or any other Agreement, or (h) the Maker expressly
repudiates its obligations hereunder; then all unpaid Principal and all accrued
and unpaid interest on this Promissory Note shall become immediately due and
payable. The occurrence of any event described in clauses (a) through (f) above
shall be referred to as an “Event of Default”. For the purposes hereof, the term
a “Change in Control” shall mean a transaction or a series of related
transactions pursuant to which (A) the persons constituting a majority of the
Managers of Maker on the date of this Agreement shall have ceased to constitute
a majority of the Managers of Maker, (B) a person or group of persons (as
“group” is defined in the regulations under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) who do not currently have beneficial ownership
of more than 50% of the outstanding membership interests of Maker acquire,
directly or indirectly, beneficial ownership of more than 50% of the outstanding
membership interests of Maker, (C) ACL, shall cease to be a wholly owned
subsidiary of Maker, or (D) Maker shall sell, transfer or assign all or
substantially all of its assets.

 

2.          The Maker shall have the right to prepay all or any part of the
unpaid Principal amount of this Promissory Note with interest thereon, without
premium or penalty, at any time prior to the maturity hereof.

 

 

 

 

3.          This Promissory Note is a non-recourse note and is secured solely by
the pledge and grant to the Payee of a security interest in the Maker’s interest
in all of the assets of ACL (the “Secured Assets”), pursuant to a Pledge and
Security Agreement, of even date herewith (the “Pledge and Security Agreement”),
the provisions of which are incorporated herein by reference and form a part
hereof. The Maker shall be liable upon the indebtedness evidenced by this
Promissory Note, for all sums to accrue or to become payable thereon and for
performance of any covenants contained in this Promissory Note or in any of the
related documents to the extent, but only to the extent, of the Maker’s security
for the same, which consists of all of the Secured Assets. No attachment,
execution or other writ or process shall be sought, issued or levied upon any
assets, properties or funds of the Maker other than the Secured Assets described
in the Pledge and Security Agreement. In the event of foreclosure of such title,
liens or security interests, no judgment of any deficiency upon such
indebtedness, sums and amounts shall be sought or obtained by the Payee against
the Maker.

 

4.          If one or more of the provisions hereof shall be declared or held to
be invalid, illegal, or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and any such declaration or
holding shall not invalidate or render unenforceable such provision in any other
jurisdiction. All references in this Promissory Note to the Maker and the Payee
shall be deemed to include, as applicable, a reference to their respective
successors and assigns. The provisions of this Promissory Note shall be binding
upon and shall inure to the benefit of the successors and assigns of the Maker
and the Payee.

 

5.          Any notice relating to this Promissory Note shall be in writing and
shall be deemed to be effective if given and received in the manner expressly
provided in the Pledge and Security Agreement.

 

6.          Presentment, demand, protest or notice of any kind are hereby waived
by the Maker. The Maker may not set off against any amounts due to the Payee
hereunder, any claims against the Payee or other amounts owed by the Payee to
the Maker.

 

7.          All rights and remedies of the Payee under this Note are cumulative
and in addition to all other rights and remedies available at law or in equity,
and all such rights and remedies may be exercised singly, successively and/or
concurrently. Failure to exercise any right or remedy shall not be deemed a
waiver of such right or remedy.

 

8.          The Maker agrees to pay all reasonable costs of collection,
including attorneys' fees which may be incurred in the collection of this
Promissory Note or any portion thereof and, in case an action is instituted for
such purposes, the amount of all attorneys' fees shall be such amount as the
court shall adjudge reasonable.

 

9.          This Note is made and delivered in, and shall be governed, construed
and enforced under the laws of the State of Illinois.

 

  HARTLAB LLC       By: /s/ Narayan Torke     Name: Narayan Torke     Title:
Managing Member

 

 

 

 

NON-RECOURSE LIMITED GUARANTY

 

In order to induce Payee to accept this Note, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned (the “Guarantor”), does hereby guarantee, on a non-recourse basis,
limited to the assets of the undersigned being pledged to secure this Note, the
full, complete and timely performance by Hartlab LLC (the “Maker”) of all of its
obligations under the above Note. This Guaranty is absolute and unconditional
irrespective of any term or provision of any documents or understandings
relating to the above Note (other than its non-recourse basis), or any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or guarantor; and no formal or informal change, amendment, modification
or waiver of any term or condition of the Note, no extension in whole or in part
of the time for the performance by the Maker of any of its obligations under the
Note, and no settlement, compromise, release, surrender, modification or
impairment, exercise or failure to exercise of any claims, rights, or remedies
of any kind or nature under or in connection with the Note shall affect, impair
or discharge, in whole or in part, the liability of the undersigned hereunder,
the undersigned to be and at all times be and remain liable to the Payee to the
same extent, but no greater than, the undersigned would be if it were jointly
and severally liable, on a non-recourse basis, limited to the assets of the
undersigned being pledged to secure this Note, with the Maker to the Payee for
the full, complete and timely payment and performance of and compliance with all
obligations of the Maker under the Note. The obligations of the undersigned
hereunder shall in no way be released, diminished, or otherwise affected by
reason of any voluntary or involuntary proceedings by or against the Maker in
bankruptcy or for an arrangement or reorganization or for any other relief under
any provision of any bankruptcy or other similar law as from time to time is in
effect or the inability or failure of the Maker for any other reason to perform
or comply with any or all of its obligations under the above Note.

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of March 7,
2012.

 

ADEONA CLINICAL LABORATORY, LLC

 



By: /s/ Narayan Torke   Name: Narayan Torke   Title: Managing Member  



  

 

 